FILED IN                          PD- 13 01-15                                                 PD-1301-15
COURT OF CRIMINALAPPEALS                   *U -L 3 U J- -L Z>                            COURT OF CRIMINAL APPEALS
                                                                                                            AUSTIN, TEXAS
     December 4, 2015                                                                   Transmitted 12/2/2015 4:42:30 PM
                                                                                         Accepted 12/4/2015 12:01:16 PM
   ABEL ACOSTA, CLERK              IN THE COURT OF CRIMINAL APPEALS                                          ABEL AC°Ht
                                                                                                                   CLERK



        LESLIE LEE                                             §     APPEALED FROM THE
                        Appellant                              COURT OF APPEALS, 6th DISTRICT
        V.                                                     §    CASE NO. 06-15-00004-CR
                                                               TRIAL COURT NO. 42,954-A
        THE STATE OF TEXAS
                        Appellee                               §     STATE OF TEXAS

                                   THIRD MOTION FOR EXTENSION OF TIME                            VJ    ~ .
                            TO FILE PETITION FOR DISCRETIONARY REVIEW                                  \ °
        TO THE HONORABLE COURT OF APPEALS:                                                            ji.
               NOW COMES, LESLIE LEE, the Appellant herein, and moves the Court for an

        extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant to

        Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would

        show the Court as follows:

                                                         I.


               The Appellant in this cause was convicted in the 188th District Court of Gregg County,
        Texas in cause number 42,954-A for the offense of Theft.

                                                         II.


                The Court of Appeals' opinion on remand was delivered on September 1, 2015.

        Appellant's Petition for Discretionary Review is due on or about December 2, 2015.

                                                        III.


                The Appellant hereby requests a second extension of time to file Appellant's Petition for

        Discretionary Review.

                The undersigned counsel has been unable to devote sufficient time to the review ofthe

        record, research and preparation of Appellant's Petition for Discretionary Review for the
following good and sufficient reasons:

        Counsel for the defendant is still ill and is under the care of Dr. William Rotzler (see

letter attached).

        In addition to the above-listed matter, the undersigned counsel has been involved with a

very busy trial and appellate schedule and is involved in numerous other felony

and misdemeanor cases at various stages of litigation.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional thirty days, to January 4, 2016.




                                                              RESPECTFULLY SUBMITTED,



                                                                  /s/Clement Dunn
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                              (903) 753-7071 Fax (903) 753-8783
                                                               State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 12-02-15



                                                      /s/ Clement Dunn
                                                    Attorney for Appellant
                          IN THE COURT OF CRIMINAL APPEALS



LESLIE LEE                                          §        APPEALED FROM THE
               Appellant                            COURT OF APPEALS, 6th DISTRICT
V.                                                  §    CASE NO. 06-15-00004-CR
                                                    TRIAL COURT NO. 42,954-A
THE STATE OF TEXAS
               Appellee                             §        STATE OF TEXAS

                                            ORDER


       BE IT REMEMBERED, that on the               day of                        , 20     , came

on to be considered the above and foregoing Third Motion for Extension of Time to File

Appellant's Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                              ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                   day of                      ,20      , at

                      o'clock       .

       SIGNED:



                                                             JUDGE PRESIDING
IUI. jv.   iv \J   1,1.. tunro




                                         William HRotzfer, MD
                                   705 E Marshall Ave. Suite 5003
                                          Longview, TX 75601

                                         Phone:903-236-3035

                                           Fax: 903-757-3178



   November 30,2015



   Re: Richard Dement Dunn



   ToWhom It MayConcern,

            Mr. Dunnes has been underactive care for chronic sinusitis with secondary otitis media
   that has shown limited response to treatmentthus far. It not onlyaffects his hearing
   significantly but also has an effect on general endurance. In my opinion this significantly affects
   his ability to function as an active attorney in court.
   His current prognosis for return to full function is at feast until December 18,2015, as he has
   been consulting with another specialist as well. If you have any further inquiries, please feel
   freeto contact my office.
  Sincerely,

                           it*
  William HRotzler, M.D.

  WHR/ad